MEMORANDUM **
Nelly Herrera appeals from the district court’s order, following a limited remand pursuant to United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc), determining that it would not have imposed a materially different sentence had it known that the United States Sentencing Guidelines were advisory. We *601have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Herrera contends that the district court erred by failing to provide an adequate explanation as to why its sentence would not have been materially different under advisory Guidelines. Where, as here, a district court determines that the sentence it originally imposed would not have been materially different under an advisory Guidelines system, our review is confined to determining whether the judge “properly understood the full scope of his discretion in a post-Booker world.” United States v. Combs, 470 F.3d 1294, 1297 (9th Cir.2006). The record shows the district court properly took into account the non-mandatory nature of the Guidelines and understood the full scope of its discretion. See id.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.